Citation Nr: 1403506	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for gouty arthritis and assigned an initial 20 percent disability rating.  (A separate 10 percent rating was later awarded for the left elbow in September 2005; this rating has not been appealed, so the references below to gouty arthritis should be read to include gouty arthritis except in the left elbow.)

Following an August 2011 remand, the Board denied the Veteran's claim in an October 2012 decision.  In July 2013, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision concerning the claim for a higher rating and remand the matter to the Board for further development and re-adjudication.  That same month, the Court granted the joint motion and remanded the case to the Board for compliance with the terms of the joint motion.  The basis for the joint motion included the Board's failure to consider whether the Veteran's gouty arthritis warranted separate ratings for each joint affected.

As the appeal of the Veteran's claim for an initial rating in excess of 20 percent for gouty arthritis emanates from his disagreement with the initial 20 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 20 percent for gouty arthritis.

A review of the Veteran's claims file reflects that the Veteran underwent VA examination most recently in September 2011, with an addendum added in August 2012.  Report of that examination reflects that the Veteran reported being employed in a "physically active job" in which much of his day was spent standing and walking.  He was noted to take medication daily to address his gout and reported experiencing at least five acute episodes per year involving his toes, ankles, knees, and occasionally his right elbow and lasting on average four to five days per attack.  He stated that he was usually able to continue working through such flares, although he would limit his standing and walking.  The Veteran stated that he experienced severe attacks requiring bed rest approximately once per year.  He stated that his most recent attack occurred in July 2011 and required him to miss one day of work.  The examiner noted that during attacks the Veteran experienced pain and swelling in affected joints, limiting range of motion, but that he experienced no limitation of the joints between attacks.  No weight loss, anemia, or any other constitutional symptoms were noted.  The examiner concluded that "there are no physical effects of gout except for joint pain, swelling, and decreased range of motion due to pain during an acute attack.  At all other times the Veteran does not have joint symptoms or limitations."  Physical examination of the Veteran's toes, ankles, knees, and right elbow was normal.  Radiological evaluation showed mild osteoarthrosis in the ankles and right foot, with normal knees, right elbow, and left foot.  The examiner concluded that the Veteran's joints displayed no specific changes attributable to gout.  In the August 2012 addendum opinion, a second VA examiner clarified that the changes seen on radiological evaluation are a co-occurring but separate disease process unrelated to the Veteran's service-connected gouty arthritis.

The Veteran has also submitted multiple statements to VA and testified before the undersigned Veterans Law Judge at a hearing in April 2011.  At that hearing, the Veteran reported that he continued to be employed but missed work an average of five to six times per year on account of acute gout attacks.  He stated that whenever he missed work, he sought a doctor's note from his VA treatment providers.  He stated that during flares he experienced pain, swelling, and heat in his toes, knees, and ankles and would on occasion need to use crutches.  In addition, in the July 2013 joint motion, the parties agreed that the Board has not sufficiently addressed the increase in severity of the Veteran's gouty arthritis symptomatology when he experiences flare-ups.  

The Veteran's gouty arthritis of the lower extremities has been evaluated as 20 percent disabling as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2013).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2013).  

When rating gouty arthritis based on its chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  (In this regard, the parties to the joint motion questioned the Board's determination that the Veteran was experiencing an active process.  Whether he is experiencing such a process or not, it is inappropriate to assign ratings for both chronic residuals and an active process.)  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the September 2011 VA examination but finds that, to comply with the directives of the July 2013 joint motion, the joints affected by the Veteran's gouty arthritis of the lower extremities should be examined twice-both during any active stage, or flare-up, of symptomatology, and when the disorder is quiescent.  The Board thus finds that in light of the above, additional VA examinations are needed to provide current findings with respect to the Veteran's service-connected gouty arthritis of the lower extremities.  In that connection, the Board notes that the Veteran's gouty arthritis may have active and inactive stages.  It is thus essential to schedule the Veteran for two examinations of his gouty arthritis-both during an active stage and while it is quiescent.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Specifically, the examiner(s) must discuss whether the Veteran's gouty arthritis can be considered an "active process" at any time to warrant a rating under Diagnostic Code 5002.  In so doing, the examiner(s) must specifically consider the RO's finding in the March 2004 rating decision that the disorder was "not currently active," as well as the findings of the November 2008 and September 2011 VA examiners-as reiterated by the Veteran's own statements to both examiners-that he has no symptomatology whatsoever in the joints of his lower extremities when not experiencing an "acute episode" of gout.  The examiner(s) must specifically consider whether the "acute episodes" represent an active process and whether there are, in fact, any chronic residuals in any of the joints affected by the gouty arthritis.  

In addition, the VA medical examiner(s) must conduct range-of-motion testing of each of the Veteran's lower extremity joints affected by his gouty arthritis, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the each such joint due to repetitive motion.  The examiner(s) must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment due to his service-connected gouty arthritis.  In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the Veteran's disability during both active and quiescent stages of the disorder.  See 38 U.S.C.A. § 5103A; Ardison, supra.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examinations both during a flare-up of his gouty arthritis and when he is not experiencing any acute episode.  (The Veteran should be specifically instructed on the requirements for reporting for an examination whenever he experiences a flare-up.  Coordination of this may be difficult, but the joint motion entered by the parties calls into question whether the Veteran even experiences an active process, which question needs to be resolved in order to determine whether he deserves any rating under Diagnostic Code 5002.)  For each examination, the Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  

With respect to the systemic gouty arthritis disease process, the examiner must discuss, in detail, whether the Veteran has experienced an "active process" at any time.  In explaining the conclusion, the examiner(s) must discuss in detail both the RO's March 2004 finding that the Veteran's gouty arthritis was "not currently active," as well as the findings of the November 2008 and September 2011 VA examiners-as reiterated by the Veteran's statements to both examiners-that he has no symptomatology whatsoever  when not experiencing an "acute episode."  The examiner(s) must also discuss whether the "acute episodes" in fact represent an active process and whether there are any chronic residuals in any of the joints affected by the gouty arthritis of the lower extremities.  (The criteria of Diagnostic Code 5002 suggest that an active process may be found even when there are merely one or two exacerbations in a year; however, the parties to the joint motion, by their criticism of the way the Veteran has heretofore been rated, imply that there must be a constant ongoing process in order for there to be an "active" process.  Consequently, the examiner should provide information on the nature of the symptoms of gout and whether it should be expected that there always be symptoms when a diagnosis is established and there is an "active" process.)

If chronic residuals are identified, the examiner(s) must identify each joint so affected and provide complete range-of-motion studies for each major joint or group of minor joints, reporting range of motion of each joint in degrees.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination of any joint or group of joints; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above, including during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner(s) must equate functional losses to disability tantamount to additional loss of motion (beyond the limitation shown on examination).  

The examiner(s) must review the Veteran's claims file, to include a copy of this remand.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  A complete rationale must be given for all opinions and conclusions expressed.  

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

2.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  (Consideration should be given to whether it is correct to assign a rating under Diagnostic Code 5002 for an active process and separate rating(s) for affected joint(s) based on chronic residuals, such as the RO did in September 2005.  See the Note under Diagnostic Code 5002 prohibiting the combination of ratings for an active process with ratings based on limitation of motion.)  If a benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

